 

Exhibit 10.1

 



FIRST AMENDMENT TO AMENDED AND RESTATED FOUNDERS AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED FOUNDERS AGREEMENT (this
“Amendment”) is effective as of this 5th day of October 2017 (the “Effective
Date”) between Fortress Biotech, Inc., a Delaware corporation (the “Founder”),
and Checkpoint Therapeutics, Inc., a Delaware corporation (the “Company”).

 

BACKGROUND

 

WHEREAS, Founder and the Company previously entered into a Founders Agreement,
dated March 17, 2015 (as amended and restated in its entirety on July 11, 2016,
the “Amended and Restated Founders Agreement”);

 

WHEREAS, Founder formed the Company on November 10, 2014, for the purpose of
acquiring, licensing, developing and commercializing specialty pharmaceutical
products; and

 

WHEREAS, the parties hereto have requested that the Amended and Restated
Founders Agreement be further amended on the terms and subject to the conditions
set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows.

 

1.                   Amendment to Section 1.2.(c) of the Amended and Restated
Founders Agreement. Section 1.2(c) of the Amended and Restated Founders
Agreement is hereby deleted and restated in its entirety as follows:

 

“Founder shall receive an annual equity fee during the Term payable in shares of
Common Stock, such that on an annual basis on January 1 of each year, the
Company shall issue to the Founder shares of Common Stock of the Company equal
to two and a half percent (2.5%) of the fully-diluted outstanding equity of the
Company at the time of issuance (the “Annual Equity Fee”); provided, however,
that the Annual Equity Fee payable on January 1, 2018 shall be prorated such
that it shall only be payable with respect to the portion of the calendar year
2017 between the date in 2017 on which the Annual Equity Fee was paid to Founder
and December 31, 2017; and”

 

2.                   Remainder of Amended and Restated Founders Agreement.
Except as expressly set forth in this Amendment, the provisions of the Amended
and Restated Founders Agreement will remain in full force and effect, in their
entirety, in accordance with their terms.

 

3.                   Miscellaneous. This Amendment shall be governed, construed,
and interpreted in accordance with the laws of the State of New York, without
giving effect to conflicts of laws principles of any jurisdiction. The parties
agree that this Amendment may only be modified in a signed writing executed by
each of the parties hereto. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, successors and
assigns. This Amendment may be executed in separate counterparts, each of which
is deemed to be an original and all of which taken together constitute one
agreement. Facsimile or PDF reproductions of original signatures will be deemed
binding for the purpose of the execution of this Amendment.

 

[Signature page follows]

 



  -1- 

 

 




IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Effective Date.

 





  FORTRESS BIOTECH, INC.                     By: /s/ Lindsay A. Rosenwald, M.D.
    Name: Lindsay A. Rosenwald, M.D.     Title: President & CEO                
    CHECKPOINT THERAPEUTICS, INC.                     By: /s/ James F. Oliviero
    Name: James F. Oliviero     Title: President & CEO  



 



  -2- 

